A[plication by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, an opinion and order of this Court dated March 10, 2003 (People v Myers, 303 AD2d 139 [2003]), affirming a judgment of the Supreme Court, Kings County, rendered November 19, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Schmidt, J.P., Ritter, Goldstein and Luciano, JJ., concur.